Citation Nr: 0107501	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-05 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from August 1943 to April 
1946.  The veteran also had service in the Oklahoma Army 
National Guard, apparently from December 1971 to March 1984.  
He died in May 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the benefit sought on 
appeal.  The appellant is the veteran's widow.

The Board notes that a Statement of the Case addressed the 
issue of the appellant's entitlement to death pension 
benefits.  However, a Substantive Appeal with respect to this 
issue is not associated with the file.  Consequently, this 
matter is not yet ready for appellate review.


REMAND

A preliminary review of the record shows that the veteran had 
active service and service in the Oklahoma Army National 
Guard.  The appellant contends that the veteran's chronic 
obstructive lung disease was incurred during the veteran's 
service in the Oklahoma Army National Guard.  The Statement 
of the Case indicates that Oklahoma Army National Guard 
medical records for the period of December 1971 to March 1984 
fail to show a disability during service in the Army National 
Guard warranting service connection related to the cause of 
death.  However, the Board notes that a service medical 
record dated May 1980 diagnosed the veteran with chronic 
obstructive pulmonary disease, as well as stated that there 
was evidence of arteriosclerotic cardiovascular disease.  
Nonetheless, it is unclear if any of the veteran's service in 
the Oklahoma Army National Guard constituted active duty for 
training.  As such, the Board believes that verification of 
the type of service the veteran performed between December 
1971 and March 1984 is necessary, and more specifically, 
whether any of the service was active duty training.

Furthermore, while the appellant's appeal was pending, there 
was a significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This legislation is applicable 
to the appellant's claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  However, the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000.  

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should verify whether any 
service the veteran performed with the 
Oklahoma Army National Guard between 
December 1971 and March 1984 was active 
duty training. 

2.  The RO is requested to review the 
file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
§§ 5100-5103A, 5106-7, 5126.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant unless she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




